Citation Nr: 9905360	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  95-13 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, diagnosed as schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The appellant served on active duty for training from 
November 1980 to January 1981.

This appeal arose from a July 1994 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA), 
Regional Office (RO), which found that the appellant's claim 
for service connection was not well grounded.  The case was 
subsequently transferred to the St. Petersburg, Florida RO.  
In April 1997, the Board of Veterans' Appeals (Board) 
remanded this case for additional development.  In August 
1998, the appellant was informed by a supplemental statement 
of the case that the denial of his claim was being continued.



FINDING OF FACT

The appellant has not been shown by competent medical 
evidence to suffer from an acquired psychiatric disorder 
which can be related to his period of service.


CONCLUSION OF LAW

The appellant has not presented evidence of a well grounded 
claim for service connection for an acquired psychiatric 
disorder.  38 U.S.C.A. §§ 101(24), 5107(a) (West 1991); 
38 C.F.R. § 3.1(d) (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, one which is plausible.  If he has not 
presented a well grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
his claim because such additional development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  As will be explained 
below, it is found that his claim is not well grounded.

According to 38 C.F.R. § 3.1(d) (1998), the term "veteran" 
is defined as a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  The term "active 
military, naval, or air service" includes any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. 
§ 101(24) (West 1991).

In the instant case, the appellant asserted that he had been 
treated for his psychiatric condition while stationed at Ft. 
Benning, Georgia.  However, an exhaustive search for his 
service medical records has been fruitless.  Numerous 
requests for records were forwarded to the Army Reserve 
Personnel Center, the Georgia National Guard's Adjutant 
General's Office and to the Martin Army Hospital, Ft. 
Benning, Georgia.  Each responded that they had no records 
pertaining to the appellant.

The appellant's service personnel records have been 
associated with the claims file.  While these indicated that 
he had been discharged because he had failed to meet the 
physical requirements, there was no suggestion that he was 
ever treated for a psychiatric disorder.

The appellant was seen at a VA facility in June 1993.  He 
reported having suicidal and homicidal ideations.  He was 
depressed about his homelessness and his unemployment.  He 
was alert, cooperative and oriented in three spheres.  He 
displayed good eye contact and was lucid.  He admitted to 
alcohol use.  Because he was not service-connected, he was 
referred to the local Veteran's Center.

VA examined the appellant in September 1993.  He indicated 
that he had begun to receive Social Security benefits five 
years before as a result of his mental illness.  He had not 
worked since that time.  He gave a vague and limited history; 
in fact, the examiner noted that he was non-spontaneous.  He 
described himself as a loner, who had only occasional contact 
with a sister who lived in the area.  He displayed difficulty 
with reading.  He stated that he had a "rough" childhood 
and stated that he had breathing problems at birth.  During 
school, he was placed in special education classes and had 
trouble with reading.  He recounted having "spells" where 
he would hear voices that command him to do things, some good 
and some bad.  These voices had even instructed him to hurt 
himself.  The mental status examination noted obvious 
dysmorphic facial features and a mild epicanth of the eyes.  
He engaged with the examiner but seemed distant and aloof.  
He smiled inappropriately during the interview, although his 
mood and affect seemed euthymic overall.  His speech was very 
non-spontaneous with some poverty in content.  He displayed 
tangentiality but there was no looseness of association.  
Some ideas of influence or reference were present, and there 
was some suggestion of persecutory delusions, but his 
responses were noted to be very vague.  There was no 
indication that he was responding to internal stimuli during 
the interview.  His cognition was somewhat impaired but he 
did have some abstract thinking ability.  He was oriented to 
person and place but he was limited to time.  He denied any 
drug or alcohol abuse.  Further neuropsychological and 
psychological testing was recommended.  The diagnoses were 
probable undifferentiated schizophrenia and consider 
developmental disorder, possible mental retardation.

In August 1997, the Behavioral Health Service of Southern 
Georgia, Brooks County, submitted correspondence to VA.  This 
indicated that the appellant had presented for services in 
November 1993.  He was administratively discharged in June 
1994 for failure to keep scheduled appointments.  He had been 
essentially noncompliant with treatment and with medications.  
The diagnosis was undifferentiated schizophrenia.  In June 
1994, his Global Assessment of Functioning had been 
considered to be marginal.

Initially, in order to establish service connection, the 
following three elements must be satisfied:  1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992). 

In order to establish a well grounded claim for service 
connection in the instant case, the appellant would have to 
present evidence that he suffers from a current disability 
the result of a disease which had its onset during his period 
of active duty for training.  The evidence of record shows 
that the appellant has been diagnosed with schizophrenia, 
thus establishing that he suffers from a current disability.  
However, despite an exhaustive search for service medical 
records, there is no evidence available that would tend to 
suggest that this disability was present during his brief 
period of active duty for training.  Rather, there is no 
objective indication that he had been found to suffer from 
this disorder prior to 1993.  Since there is no indication of 
the presence of a disease during his period of active duty 
for training, the question of a relationship between any 
currently diagnosed disorder and a disease present in service 
has been rendered moot.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).


ORDER

Service connection for an acquired psychiatric disorder, 
diagnosed as schizophrenia, is denied.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 Department of Veterans Affairs

